DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12 and 21-28 in the reply filed on June 20, 2022 is acknowledged.  Applicant has canceled claims 13-20 (which were drawn to Inventions II and III).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “in accordance with the present disclosure,” etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “in accordance with the present disclosure” in line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-12 and 21-28 are objected to because of the following informalities:  
The claims are replete with claim objections.  Accordingly, an example of a claim objection has been set forth.  Applicant must carefully review all the claims to correct all claim objections.
For example, in the third to last line of claim 1, the recitation “the container” should be corrected to --the dry bulk container-- since “a dry bulk container” has been previously set forth in the fifth to last line of claim 1.
Again, only an example of a claim objections has been set forth.  Applicant must carefully review all the claims to correct all claim objections.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are replete with indefiniteness and antecedent basis errors.  Accordingly, some examples are set forth.  Applicant must carefully review all the claims to correct all indefiniteness and antecedent basis errors.
For example, the recitation “mature” in line 7 of claim 1 is indefinite since “mature” constitutes relative terminology and it is unclear as to exactly what is supposed to constitute “mature”.
Similarly, for example, the recitation “matured” in line 10 of claim 1 is indefinite since “matured” constitutes relative terminology and it is unclear as to exactly what is supposed to constitute “matured”.
For example, the recitation “the diffusion system” in line 8 of claim 1 lacks proper antecedent basis, since “a diffusion system” has not been set forth until later on in line 8 of claim 1.
For example, the recitation “the matured plants” in line 10 of claim 1 lacks proper antecedent basis.
For example, the recitation “the plenum” (two occurrences) in lines 10 and 11 of claim 1 lacks proper antecedent basis, since “a plenum” has not been set forth until later on in line 14 of claim 1.
For example, the recitation “the feed system” in line 10 of claim 1 lacks proper antecedent basis, since “a feed system” has not been set forth until later on in line 13 of claim 1.
For example, the recitation “the plenum of the feed system” in line 10 of claim 1 lacks proper antecedent basis.
Again, only some examples have been set forth.  Applicant must carefully review all the claims to correct all indefiniteness and antecedent basis errors.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strand US 4,886,208.
	Strand US 4,886,208 discloses:
Abstract
A liquid pesticide attachment for a granular material applicator for agricultural use which provides for injecting a metered amount of the liquid pesticide into an air stream containing a metered amount of granular material to be distributed, and having the material travel together to be deposited onto the ground. With any air distribution system for inorganic particulate material, a mixture of air and the particulate material is carried in a conduit, and a metering device is attached to provide for adding of the liquid material into the air-particulate material as it is being conveyed.
Specification
(5) There presently are devices that will distribute either liquid or dry materials, such as herbicides or pesticides onto the ground. 
(8) Air conveying of seed and fertilizer is also well known.
(10) The present invention relates to an attachment for a granular applicator that will apply liquid pesticides with the granular material by injecting the liquid, in metered amounts, into individual conduits that are used for conveying the granular material, such as inorganic fertilizer or other materials. The injectors utilized are essentially orifices that carry a metered amount of the liquid pesticide and deposit it in the stream of particles and air that are moving in a conduit.
(11) The attachment injects (dribbles, pours or sprays) a liquid pesticide that has been premetered by a pump. As shown, each separate conduit carrying the air-particulate material mixture has a corresponding liquid pesticide metering pump. In the form shown, these pumps are peristaltic pumps that will meter a set amount of liquid material from a tank and through an orifice into the associated conduit in a desired location. The liquid material then intermixes with the air and particulate material, coating the particulate material as it is being carried in the conduit, and both the particulate material and the pesticide are discharged at the discharge end of the conduit. Thus, both the particulate material, which may be a fertilizer for example, and the pesticide, are applied simultaneously, conveniently, and without any need for two passes across a field.
(12) The present attachment for air conveying devices is low cost and easy to use, and the volume can easily be controlled to meet existing conditions. The injection of the liquid pesticide is made at a location to minimize the length of hoses from the metering pump to the conduit, and the liquid injection nozzles or orifices are also positioned so that they are not in the mixing chamber where the particulate material and air are being mixed. In this way, when the liquid is injected into the moving mixture of air and particulate material, the problems of plugging, uneven application and the like are not encountered.
FIG. 1 is a part perspective view of a spreader having a fluid based distribution system with which the present invention may by used;
FIG. 2 is a front elevational view of the device of FIG. 1 showing distribution booms in a working position and with parts in section and parts broken away;
FIG. 3 is a top plan view of a portion of the device of the present invention taken on line 3--3 in FIG. 1 and schematically showing metering pumps and drive for liquid pesticide;
(2) The device of the present invention is used for injecting liquid herbicide in air conveyed particulate material for agricultural use. The air conveyed material is provided with a distribution system.
(3) A truck indicated generally at 10 has a frame 11, and large floatation type wheels and tires 12 that are mounted on the front and rear axles. The truck can be rearwheel drive or fourwheel drive if desired, and includes an operator cab 15, and a particulate material distribution system indicated generally at 16. The distribution system includes a particulate material storage tank 17 that mounts onto the frame 11 of the truck, overlying the rear wheels, and this storage tank can have covers 18 provided in the normal manner.
(4) A metering and air distribution system indicated generally at 20 is positioned ahead of the storage container 17, immediately to the rear of the cab 15 and thus is approximately mid-ship or in the range of halfway between the front and rear wheels 12.
(5) The air distribution system includes a material metering hopper 22, and boom support frame assemblies indicated generally at 23 are mounted on opposite sides of the metering hopper and adequately braced back to the structural components of the distribution system 16. 
(8) The boom arrangement and deflectors 31 give a substantially uniform distribution of granular material across the ground over which the truck 10 is traveling. Separate distribution conduits or tubes can be provided to cover the ground behind the truck.
(10) Material from container 17 is moved into the metering hopper 22 and then is metered in a metering section 45, which can be of any desired design. The metering of the particulate material can be carried out as desired. The metered materials are divided into individual portions, one portion for each of the tubes of the boom. The metered material is dropped through individual conduits or tubes indicated at 46 in FIG. 6, and into an air-particulate material mixing housing indicated generally at 47. The mixing housings 47 each include a nozzle member 48 that projects into a tube 49 which has a Venturi section 50. The nozzle 48 has a tapered or cut end 51 so that the particulate material 52 dropping into the mixing housing will drop into the interior of the tube 49 at the output end of the Venturi 50.
(11) Suitable air is provided from a blower 53 (see FIG. 2) that provides air to a plenum chamber 54. The plenum chamber has individual outlets as shown at 57 in FIG. 6, leading to each of the Venturies 50. The air flowing in direction as indicated by the arrows in FIG. 6 intermixes the particulate material with this air, and expels an air-particulate material conveying stream through the tube 49. The tube 49 is supported on a suitable bracket (there are individual tubes 49 for each of the boom tubes) indicated generally at 58, and the outer end of the tube 49 telescopes into an end portion of one of the boom tubes. A boom tube 26D is shown in FIG. 6. The ends of the boom tubes 26 and the entire boom assembly are supported on a pivoting bracket 60, that is shown in FIG. 1, to permit folding the boom assemblies backwardly and also pivoting it to its working position.
(12) FIG. 5 shows a top view of the mixing housing 47, and tube 49, as well as a top view of the plenum chamber 54.
(13) The just described metering and air mixing devices is a typical showing, and any standard air conveying system that is presently available and is shown in the prior art can be utilized with the present invention. The blower 53 can be powered from a suitable power source.
(14) The present invention relates to an attachment to inject liquid pesticides into the boom tubes 26A-26H and includes a metering pump assembly 65 that is mounted onto a frame member 66 of the truck and which provides a metered amount of pesticide into each of the individual boom tubes 26A-26H on each side of the truck, as well as any tubes that extend rearwardly and cover the ground behind the truck. The liquid herbicide is carried in a storage tank indicated at 70 that can be mounted onto the truck frame in any desired manner, and as shown, an outlet conduit 71 is used for providing the liquid herbicide to the metering pump assembly 65. The conduit 71 leads to a manifold 72 that is mounted onto a main mounting bracket 73 that is in turn bolted to the truck. In FIG. 3, a top view of the arrangement is shown.
(15) A plurality of individual metering pumps 75 are mounted into clusters or banks of pumps, and as shown there are four such clusters or banks of pumps indicated at 76. Each of the pumps is identical, and preferably are peristaltic type pumps of conventional design which are made to be ganged together so that each of the individual pumps 75 can, for each of the banks of pumps 76A-76D, be driven from a common drive shaft. The standard pump head sold under the trademark MASTERFLEX, manufactured by the Cole-Parmer Instrument Company, and distributed by Barnant Company of Barrington, Ill., has been found to be satisfactory. Thus, the pumps are shown only schematically, but they comprise metering pumps that utilize a flexible plastic tube and a roller that rolls along the tube to provide a pumping action. Each of the pumps 75 has an intake tube portion 80, and an outlet tube portion 81 that leads to one of the individual boom tubes 26A-26H. The pumps have an input drive shaft 83 that has a drive tang that slips into a slot in a shaft 83A. The shaft 83A is mounted in a suitable bearing support 84 on bracket 73. A sprocket 85 is used on each of the shafts 83A, and these sprockets 85 are driven with chain 86 from a drive sprocket 87. The drive sprocket 87 is mounted onto the output shaft 90 of a hydraulic motor 91 that also is mounted onto the bracket 73. The bracket 73 and supported pumps are removable from the truck merely by removing the bracket 73, and disconnecting the input conduit 71. Of course, the supply tank for the pesticide can have suitable shut-off valves and inlet openings which are not shown. The hydraulic motor 91 can be driven from a suitable pump 92 through a control valve 93 operated by the operator.
(16) The hydraulic motor 91 can be selected to run at a desired speed using a flow control valve 94 so that the liquid pesticide supplied from the manifold 72, and taken in through the intake tubes 80 and discharged through the outlet tubes 81 will be the desired metered amount commensurate with the amount of particulate material that is being conveyed.
(17) Each of the individual tubes 81, as stated, leads to a separate distribution boom tube or conduit, and is connected, as can perhaps best be seen in FIGS. 5, 6 and 7, to one of the individual boom tubes through an orifice hose barb or connector 96. Each individual hose barb or connector 96 is fixed (welded) on the side wall of the respective boom tube and has an opening that is aligned with an opening in the tube of conduit. The axis of the orifice opening in the connector 96 is perpendicular to the longitudinal axis of the conduit. As shown, the connectors 96 are positioned on the rear sides of the boom tubes, so that the connectors and pesticide carrying tubes are essentially out of the way. Each of the hose barbs or connectors 96 is substantially on the same plane so that the lengths of the tubes 81 are substantially uniform to insure uniform start-up feed of the metered material, and also to minimize the length of the tubes 81 that is required. However, the connectors 96 are to the outside (downstream) of the mixing housing 74, so that material is not injected in the mixing housing. The outward connection of the main boom tubes 26 insures that the particles and air stream are well mixed, and that the liquid material that will be injected or dripping into the boom tube will be picked up by the air and moving particles easily without causing any plugging.
(20) The metering pumps used are merely exemplary of the type of pump that can be used for injecting the materials
(22) If desired, the speed of the hydraulic motor 91 can be controlled by a commercially available electro-hydraulic servosystem so that the pump volume output can be programmed by preselected parameters, such as pints of pesticide to be applied per acre, or the travel speed of the vehicle. Suitable sensors are provided for obtaining the desired parameters.

Claims
1. For use in combination with an air conveying system for conveying particulate materials through conduits for distribution onto the surface of the ground, the improvement comprising a liquid pesticide injector attachment, said pesticide injector attachment including means for providing a metered amount of pesticide, and means for injecting the metered amount of pesticide in a flowable, nonatomized liquid form as it is introduced into a conduit carrying air entrained particulate material past the means for injecting, to thereby have the liquid pesticide material carried by the particles and air stream to the outlet of the conduit.
3. The apparatus of claim 1 wherein said means for providing a metered amount of liquid pesticide comprises an individual metering pump to provide the liquid pesticide to the respective conduit in the form of droplets entering the conduit.
4. The apparatus as specified in claim 1 wherein there are a plurality of conduits extending laterally from a moving vehicle, and wherein the means for providing comprises an individual metering pump for each of said conduits on the vehicle.
5. The apparatus as specified in claim 4 wherein said metering pumps comprise peristaltic pumps having input lines connected to a common manifold, and individual output lines connected to a separate one of the conduits conveying particulate material, and a liquid pesticide tank mounted on said vehicle to provide liquid pesticide to the manifold.
6. The apparatus as specified in claim 4 wherein there are a substantial plurality of conduits mounted on the vehicle, and a separate attachment bracket, a plurality of individual metering pumps mounted on the bracket, and a hydraulic motor drive for said plurality of pumps mounted on the same bracket, said bracket being connectable to a vehicle frame as a unit for mounting the attachment.
7. The apparatus as specified in claim 1 wherein said air conveying system includes a mixing housing having a Venturi section, said mixing housing being connected onto a smooth-walled tubular conduit, and wherein the means for introducing the liquid pesticide is positioned on the smooth walled tubular conduit to the downstream side of and adjacent the mixing housing to provide liquid droplets of the pesticide to the tubular conduit.
8. The apparatus as specified in claim 6 wherein said conduits are positioned vertically one above the other, and wherein the means for injecting pesticide into the conduits is positioned on a substantially common vertical plane.
9. for use in a particular material spreader mounted onto a vehicle and movable over the surface of the ground for spreading particulate material, said spreader comprising a plurality of boom tubes, and means for providing particulate material entrained in an air stream and conveyed through each of the boom tubes from an inlet end to an outlet end, said boom tubes being mounted into a boom assembly the improvement comprising an injector for injecting liquid pesticide into the air entrained particulate material stream in each of the conduits and including a plurality of metering pumps, one for each of the boom tubes mounted on said vehicle;
means for driving said metering pumps to provide a metered amount of liquid pesticide at an outlet of the pump;
a separate flow tube connected to the outlet of each pump; and
a separate connector member mounted on each of said boom tubes on a lateral side thereof said connector members having passageways therethrough forming orifices positioned on the interior of the conduits, each of the separate flow tubes connecting the outlet of a separate pump to one of the boom tubes to convey a metered amount of the liquid pesticide into the interior of the respective boom tubes for injection into the air entrained particulate material being carried in that conduit.
10. A liquid pesticide injector attachment for an air conveying system which conveys particles of material to a plurality of individual conduits, each having an inlet and an outlet end, and wherein the particles of material are discharged at the outlet end for distribution under the surface of the ground, said pesticide injector attachment including means for metering a selected amount of liquid pesticide into a plurality of liquid carrying lines, an orifice fitting in each conduit between the inlets and outlets thereof, each orifice fitting being connected to receive liquid pesticide from one of the liquid carrying lines, the metered amount of pesticide being introduced into the conduit as a flowing, nonatomized liquid to contact the particles conveyed past the orifice fitting to thereby have the liquid pesticide material coat the particles as the particles are carried in the conduit to the outlet end of the conduit for discharge.
11. The attachment of claim 10 wherein the orifice fitting has an orifice axis, said orifice axis being substantially perpendicular to the direction of travel of the particles of material in the conduit, said liquid material having a dribbling flow into the conduit, and being carried by the particles moving past the orifice fitting.
12. The attachment of claim 10 wherein the air conveying system with which the attachment is used is a particulate fertilizer system having a plurality of laterally extending conduits of different lengths to provide for distribution of the particulate fertilizer material over the ground, said fertilizer particles carrying the pesticide to the ground.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Strand US 4,886,208 in view of Official Notice.
	Strand US 4,886,208 discloses the vehicle as set forth supra. 
Claims 2-12 and 21-28 distinguish over Strand US 4,886,208 in requiring ducts; a toolbar kit; a support structure; a duct carriage; a toolbar; each diffuser to have a body, an outlet, and an overflow chamber; ports; a control system including a memory and a processor; data; input signals; outputs; maps; comparisons to historical conditions; a normalized vegetation index; and calibration of output.
The examiner takes Official Notice that the use of these elements (set forth supra) is old and well known in the agriculture art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized these elements (set forth supra) for the reasoning set forth supra.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/919,321 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications employ substantially the same structure, features and steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rittenhouse US 3,490,695 discloses a machine for applying fertilizer to an agricultural crop.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 8, 2022